--------------------------------------------------------------------------------

Exhibit 10.4


Execution Copy


REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
September 14, 2009, by and among Grande Investment L.P., a Delaware partnership
(the “Company”), and the partners of the Company signatory hereto or signatory
to a joinder in the form attached hereto as Exhibit A (collectively, the
“Investors”).  Capitalized terms used herein but not otherwise defined in this
Agreement are defined in Section 9 below.


The parties hereto agree as follows:


1.            Demand Registrations.


(a)           Requests for Registration.  Subject to Sections 1(b) through (g),
at any time and from time to time, the holders of a majority of the Registrable
Securities may request registration, whether underwritten or not, under the
Securities Act of all or any portion of their respective Registrable Securities
(i) on Form S-1 or any similar long-form registration statement (the “Long Form
Registrations”), (ii) on Form S-2 or S-3 or any similar short-form registration
statement (the “Short-Form Registrations”), if available, or (iii) on any
applicable “short form” pursuant to Rule 415 under the Securities Act, if
available (“415 Registrations”).  All registrations requested as described in
this Section 1 are referred to herein as “Demand Registrations.”  Each such
request for a Demand Registration (a “Demand Notice”) will specify the
approximate number of Registrable Securities requested to be registered, the
anticipated per share price range for such offering (which range may be revised
from time to time by the Persons initiating such Demand Registration by written
notice to the Company to that effect), and whether the Demand Registration will
be underwritten.  Each request for a Demand Registration and, subject to the
provisions of Section 7, each request for inclusion in such Demand Registration
also will specify the manner and disposition of the shares of Registrable
Securities to be included therein.  Within ten (10) days after receipt of any
such Demand Notice, the Company will give written notice of such request for
registration to all other holders of Registrable Securities and, subject to
Section 1(e), will include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within twenty (20) days after the receipt of the Company’s notice.


(b)           Long-Form Registrations.  (i) The holders of a majority of the
Registrable Securities will be entitled to request three (3) Long-Form
Registrations in which the Company will pay all Registration Expenses; provided
that the Company will have no obligation to grant any request for a Long-Form
Registration unless the aggregate value of the Registrable Securities to be sold
through such registration equals at least $5.0 million.  The Company will pay
all Registration Expenses in connection with any Demand Registration initiated
as a Long-Form Registration whether or not it has become effective.  The Company
will use commercially reasonable efforts to cause any Long-Form Registration to
be declared effective under the Securities Act as soon as practicable after
filing such Long-Form Registration.  A registration will not count as a
permitted Long-Form Registration until it has become effective.  A registration
will not count as a Long-Form Registration unless the holders that delivered the
related Demand Notice are able to register and sell at least 90% of the
Registrable Securities that such holders have requested to be included in such
registration.

 
 

--------------------------------------------------------------------------------

 

(c)           Short-Form Registrations.  (i) The holders of a majority of the
Registrable Securities will be entitled to request an unlimited number of
Short-Form Registrations in which the Company will pay all Registration
Expenses.  Demand Registrations will be Short-Form Registrations whenever the
Company is permitted to use any applicable short form.  After the Company has
become subject to the reporting requirements of the Securities Exchange Act, the
Company will use commercially reasonable efforts to make Short-Form
Registrations on Form S-3 or any other short form available for the sale of
Registrable Securities.  The Company will use its commercially reasonable
efforts to cause any Short-Form Registration to be declared effective under the
Securities Act as soon as practicable after filing of such Short-Form
Registration.  A registration will not count as a permitted Short-Form
Registration until it has become effective.


(d)           415 Registrations.


(i)           The holders of a majority of the Registrable Securities will be
entitled to request four (4) 415 Registrations in which the Company will pay all
Registration Expenses; provided that the Company will have no obligation to
grant any request for a 415 Registration unless such registration is on Form S-2
or S-3 or any similar short-form; and provided, further, that the Company will
have no obligation to grant any request for a 415 Registration unless the
aggregate value of the Registrable Securities to be sold through such
registration equals at least $1.0 million.  Subject to the availability of
required financial information, within 45 days after the Company receives
written notice of a request for a 415 Registration, the Company will file with
the Securities and Exchange Commission a registration statement under the
Securities Act for the 415 Registration.  The Company will use its commercially
reasonable efforts to cause the 415 Registration to be declared effective under
the Securities Act as soon as practicable after filing and, once effective, the
Company will (subject to the provisions of clause (ii) below) cause such 415
Registration to remain effective for such time period as is specified in such
request, but for no time period longer than the period ending on the earlier of
(A) the second anniversary of the date of filing of the 415 Registration, (B)
the date on which all Registrable Securities covered by such 415 Registration
have been sold pursuant to the 415 Registration and (C) the date as of which
there are no longer any Registrable Securities covered by such 415 Registration
in existence.


(ii)           If the holders of a majority of the Registrable Securities notify
the Company in writing that they intend to effect the sale of all or
substantially all of the Registrable Securities held by such holders pursuant to
a single integrated offering pursuant to a then effective registration statement
for a 415 Registration (a “Takedown”), then so long as the aggregate value of
the Registrable Securities to be sold through such Takedown equals at least $1.0
million, the Company and each holder of Registrable Securities will not effect
any public sale or distribution of its Equity Securities during the 90-day
period beginning on the date such notice of a Takedown is received, except
pursuant to such Takedown.  Notwithstanding anything contained herein to the
contrary, all holders of Registrable Securities and holders of other Common
Stock who have a contractual right to participate in such Takedown may
participate in such Takedown, pro rata based on the number of Registrable
Securities and shares of other Common Stock requested by such holders to be
included in such Takedown.

 
2

--------------------------------------------------------------------------------

 

(e)           Priority on Demand Registrations.  If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and other
shares of Common Stock requested to be included in such offering exceeds the
number of Registrable Securities and other shares of Common Stock, if any, which
can be sold in such offering without adversely affecting the Company or the
marketability of the offering, the Company will include in such registration (i)
first, the number of Company Registrable Securities (if any) that holders of a
majority of the Registrable Securities held by the Person(s) that delivered the
related Demand Notice have requested to be included in such offering pursuant to
Section 4(c) below, and (ii) second, the number of Registrable Securities or
shares of other Common Stock requested to be included in such registration by
the holders of such Registrable Securities or shares of such other Common Stock
under this Agreement or pursuant to any other agreement with the Company, pro
rata among the respective holders thereof on the basis of the number of
Registrable Securities or shares of such other Common Stock owned by each such
holder, in each case, up to the aggregate number of shares of Common Stock which
in the opinion of such managing underwriters can be sold without adversely
affecting the Company or the marketability of such offering.


(f)            Restrictions on Demand Registrations.


(i)           Notwithstanding any other provision of this Agreement, the Company
will not be obligated to effect any Demand Registration within 180 days after
the effective date of a previous Demand Registration or a previous registration
in which the holders of Registrable Securities were given piggyback rights to
have such holder’s Registrable Securities included pursuant to Section 2,
whether or not Section 1(e), Section 2(c) or Section 2(d) applied to such
offering.


(ii)           If the Company’s board of directors in good faith determines that
the filing or effectiveness of a registration statement in connection with any
requested Demand Registration would be reasonably likely to materially and
adversely affect any material contemplated acquisition, divestiture, registered
primary offering or other transaction as to which the Company or any of its
Subsidiaries has then taken substantial steps, or would require disclosure of
facts or circumstances which disclosure would be reasonably likely to materially
and adversely affect any material contemplated acquisition, divestiture,
registered primary offering or other transaction as to which the Company or any
of its Subsidiaries has then taken substantial steps, then the Company may delay
such registration for a period of up to 120 days so long as the Company is still
pursuing the transaction that allowed such delay (it being agreed that the
Company may not delay requested registrations pursuant to this clause (ii) more
than once during any period of 360 consecutive days).  If the Company postpones
the filing or effectiveness of a registration statement pursuant to this
Section 1(f)(ii), it will promptly notify in writing the holders of Registrable
Securities requesting such registration when the events or circumstances
permitting such postponement have ended.

 
3

--------------------------------------------------------------------------------

 

(g)           Selection of Underwriters.  The holders of a majority of the
Registrable Securities held by the holders that delivered such Demand Notice
shall have the right to select the investment banker(s) and manager(s) to
administer the offering in the related Demand Registration, in each case,
subject to the Company’s approval which will not be unreasonably withheld or
delayed.


2.             Piggyback Registrations.


(a)           Right to Piggyback.  Whenever the Company proposes to register any
of its Common Stock under the Securities Act (other than pursuant to a Demand
Registration) and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), the Company
will give prompt written notice to all holders of Registrable Securities of its
intention to effect such a registration and will, subject to Section 2(c) and
(d), include in such registration all Registrable Securities with respect to
which the Company has received written requests for inclusion in such
registration within twenty (20) days after the receipt of the Company’s
notice.  Holders of Registrable Securities shall have an unlimited amount of
Piggyback Registrations.


(b)           Piggyback Expenses.  The Registration Expenses of the Company and
of the holders of Registrable Securities will be paid by the Company in all
Piggyback Registrations.


(c)           Priority on Primary Registrations.  If a Piggyback Registration is
an underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
shares of Common Stock requested to be included in such registration exceeds the
number which can be sold in such offering without adversely affecting the
marketability of the offering, the Company will include in such registration (i)
first, the number of shares of Common Stock the Company proposes to sell in such
registration; and (ii) second, the number of Registrable Securities and other
shares of Common Stock requested to be included in such registration pursuant to
contractual obligations of the Company, pro rata among the respective holders of
such Registrable Securities or such other shares of Common Stock on the basis of
the number of Registrable Securities or shares of such other Common Stock owned
by each such holder, in each case, up to the aggregate number of Common Stock
which in the opinion of such managing underwriters can be sold without adversely
affecting the Company or the marketability of such offering.


(d)           Priority on Secondary Registrations.  If a Piggyback Registration
is an underwritten secondary registration on behalf of holders of Common Stock
who have the contractual right to initiate such a registration, and the managing
underwriters advise the Company in writing that in their opinion the number of
shares of Common Stock requested to be included in such registration exceeds the
number which can be sold in such offering without adversely affecting the
Company or the marketability of the offering, the Company will include in such
registration (i) first, the number of shares of Common Stock requested to be
included in such offering by the holders initially requesting such registration
pursuant to their contractual rights; (ii) second, the number of shares of
Common Stock the Company proposes to sell in such registration; and (iii) third,
the number of Registrable Securities and other shares of Common Stock requested
to be included in such registration pursuant to binding contractual obligations
of the Company, pro rata among the respective holders thereof on the basis of
the number of Registrable Securities or shares of such other Common Stock
requested by them to be included in such registration, in each case, up to the
aggregate number of shares of Common Stock which in the opinion of such managing
underwriters can be sold without adversely affecting the Company or the
marketability of such offering.

 
4

--------------------------------------------------------------------------------

 

(e)           Selection of Underwriters.  If any Piggyback Registration is an
underwritten offering, the Company’s selection of investment banker(s) and
manager(s) for the offering must be approved by the holders of a majority of the
Registrable Securities requested to be included in such offering.  Such approval
will not be unreasonably withheld or delayed.


(f)            Other Registrations.  If the Company has previously filed a
registration statement with respect to Registrable Securities pursuant to
Section 1 hereof or pursuant to this Section 2, and if such previous
registration has not been withdrawn or abandoned, the Company will not file or
cause to be effected any other registration of any of its Equity Securities or
securities convertible or exchangeable into or exercisable for its Equity
Securities under the Securities Act (except on Form S-4 or Form S-8 or any
successor forms), whether on its own behalf or at the request of any holder or
holders of such securities, until a period of at least 180 days has elapsed from
the date such previous registration became effective.


3.             Holdback Agreements.  Notwithstanding anything to the contrary
contained in this Agreement, neither the Company nor any holder of Registrable
Securities will effect any public sale or distribution of the Company’s Equity
Securities during the seven (7) days prior to or during the 180-day period
beginning on the effective date of the Initial Public Offering, the 90-day
period beginning on the effective date of any underwritten Demand Registration
or the 90-day period beginning on the effective date of any underwritten
Piggyback Registration (except as part of such underwritten registration or
pursuant to registrations on Form S-8 or any successor form), unless the
underwriter(s) managing such underwritten registration otherwise
agree.  Notwithstanding anything in this Section 3 to the contrary, no holder of
Registrable Securities shall be released from the restrictions on public sale
and distributions contained in this Section 3 unless all holders of Registrable
Securities are so released.


4.             Registration Procedures.  Whenever the holders of Registrable
Securities have requested that any Registrable Securities be registered pursuant
to this Agreement, the Company will, subject to the provisions of Section 7
hereof, use its commercially reasonable efforts to effect the registration and
the sale of such Registrable Securities in accordance with the intended method
of disposition thereof, and pursuant thereto the Company will as expeditiously
as possible:


(a)            prepare and file with the Securities and Exchange Commission a
registration statement, and all amendments and supplements thereto and related
prospectuses as may be necessary to comply with applicable securities laws, with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective as soon as
practicable after filing;


(b)           notify each holder of Registrable Securities of the effectiveness
of each registration statement filed under this Agreement and prepare and file
with the Securities and Exchange Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for the earlier
of (i) a period of not less than two years (or, in the case of a 415
Registration, not more than two years) and (ii) the date as of which there are
no longer any Registrable Securities covered by such registration statements in
existence, in each case in order to comply with the provisions of the Securities
Act with respect to the disposition of all shares of Common Stock covered by
such registration statement;

 
5

--------------------------------------------------------------------------------

 

(c)           in the case of a Demand Registration that is the Initial Public
Offering only, if requested by the holders of a majority of the Registrable
Securities held by the Person(s) that delivered the related Demand Notice, use
its commercially reasonable efforts to cause to be included in such registration
statement Equity Securities (“Company Registrable Securities”) to be offered in
a primary offering of Common Stock contemporaneously with or as part of such
offering;


(d)           furnish to each seller of Registrable Securities such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), exhibits and such other documents as such seller and
underwriter, if any, may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller in accordance
with the procedures described therein;


(e)           use its best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller and underwriter reasonably requests and do any and all other acts and
things which may be reasonably necessary or advisable to enable such seller and
underwriter to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller (provided that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subsection, (ii) subject
itself to taxation in any such jurisdiction or (iii) consent to general service
of process in any such jurisdiction);


(f)           notify each seller of such Registrable Securities, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements in such
prospectus not misleading and, at the request of any such seller, promptly to
prepare and file a supplement or amendment to such prospectus and/or
registration statement so that, as thereafter delivered to the purchasers of
such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements in such prospectus not misleading;


(g)           cause all such Registrable Securities if the Common Stock is then
listed on a securities exchange or included for quotation in a recognized
market, to continue to be so listed or included for so long as such registration
statement is required to remain effective;


(h)           provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of the first registration statement
relating to Registrable Securities or other shares of Common Stock;

 
6

--------------------------------------------------------------------------------

 

(i)           enter into such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Securities initially requested to be included in
such offering or the underwriters, if any, reasonably request in order to
expedite or facilitate the disposition of the Registrable Securities requested
to be included in such offering (including effecting a stock split or a
combination of shares);


(j)           make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company and cause the Company’s
officers, directors, employees and independent accountants to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such registration statement;


(k)           otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve (12) months beginning
with the first day of the Company’s first full calendar quarter after the
effective date of the applicable registration statement, which earnings
statement will satisfy the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder;


(l)           in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any securities included in such registration statement for sale in any
jurisdiction, the Company will use its commercially reasonable efforts to obtain
promptly the withdrawal of such order;


(m)           use its commercially reasonable efforts to cause its management to
participate fully in the sale process, including the preparation of the
applicable registration statement and the preparation and presentation of any
“road shows,” whether domestic or international;


(n)           use its commercially reasonable efforts to cause all Registrable
Securities covered by the applicable registration statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers of such Registrable Securities to
consummate the disposition of such Registrable Securities in accordance with the
procedures set forth in such registration statement;


(o)           furnish to each seller of Registrable Securities a signed
counterpart addressed to such seller and the underwriters, if any, of:


(i)           an opinion of counsel for the Company (in customary form), dated
the effective date of such registration statement (and, if such registration
relates to an underwritten public offering, an opinion dated the date of the
closing under the underwriting agreement), reasonably satisfactory in form and
substance to such seller, and

 
7

--------------------------------------------------------------------------------

 

(ii)           a “comfort” letter, dated the effective date of such registration
statement (and, if such registration relates to an underwritten public offering,
a letter dated the date of the closing under the underwriting agreement), signed
by the independent public accountants who have certified the Company’s financial
statements included in such registration statement, covering substantially the
same matters with respect to such registration statement (and the prospectus
included in such registration statement) and, in the case of the accountants’
letter, with respect to events subsequent to the date of such financial
statements, as are customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to the underwriters in underwritten public
offerings of securities;


(p)           notify the holders of Registrable Securities and the managing
underwriter or underwriters, if any, promptly and confirm such advice in writing
promptly thereafter:


(i)            when the registration statement, the prospectus or any prospectus
supplement related to such registration statement or post-effective amendment to
the registration statement has been filed, and, with respect to the registration
statement or any post-effective amendment to such registration statement, when
the same has become effective;


(ii)           of any request by the Securities and Exchange Commission for
amendments or supplements to the registration statement or the prospectus or for
additional information;


(iii)          of the issuance by the Securities and Exchange Commission of any
stop order suspending the effectiveness of the registration or the initiation of
any proceedings by any Person for that purpose; and


(iv)           of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or blue sky laws of any jurisdiction or the initiation or threat
of any proceeding for such purpose;


(q)           at least ten (10) days before filing a registration statement or
prospectus and as promptly as practicable prior to filing any amendments or
supplements thereto, furnish to legal counsel representing the holders of the
Registrable Securities covered by such registration statement copies of all such
documents proposed to be filed (provided that before filing a registration
statement or prospectus or any amendments or supplements thereto, the Company
shall furnish to counsel of Rio GP, LLC, a Nevada limited liability partnership,
to the extent it has included any Registrable Securities in such filing, copies
of all such documents proposed to be filed, which documents shall be subject to
the review and comment of such counsel);


(r)           use commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of a registration statement filed in
connection herewith, or the lifting of any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest possible moment;


(s)           cooperate with each holder of Registrable Securities covered by
the applicable registration statement and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold, which certificates will not bear any
restrictive legends and will be in a form eligible for deposit with the transfer
agent for the Common Stock, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
or holders may request at least two business days prior to any sale of
Registrable Securities;

 
8

--------------------------------------------------------------------------------

 

(t)           make available for inspection by a representative selected by a
majority of the holders of Registrable Securities participating in the offering,
any underwriter participating in any disposition pursuant to the registration
and any attorney or accountant retained by such selling holder or underwriter
(each, an “Inspector”), all financial and other records, pertinent corporate
documents and properties of the Company (the “Records”) and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Inspector in connection with such registration; provided that the
Company will not be required to comply with this clause (t) if there is a
reasonable likelihood, in the judgment of the Company exercised in good faith,
that such delivery could result in the loss of any attorney-client privilege
related thereto; and provided further that Records which the Company determines,
in good faith, to be confidential and which it notifies the Inspectors are
confidential will not be disclosed by the Inspectors (other than to any holder
of Registrable Securities participating in the offering) unless (x) such Records
have become generally available to the public or (y) the disclosure of such
Records may be necessary or appropriate (A) to comply with any law, rule,
regulation or order applicable to any such Inspectors or holder of Registrable
Securities, (B) in response to any subpoena or other legal process or (C) in
connection with any litigation to which such Inspectors or any holder of
Registrable Securities is a party (provided that Company is provided with
reasonable notice of such proposed disclosure and a reasonable opportunity to
seek a protective order or other appropriate remedy with respect to such
Records); and


(u)           use its commercially reasonable efforts to provide a CUSIP number
for the Registrable Securities, not later than the effective date of the
registration.


Each holder of Registrable Securities who is an officer or employee of the
Company agrees that if and for so long as such holder serves as an officer of
the Company or is employed by the Company, such holder will participate fully in
the sale process, including the preparation of the registration statement and
the preparation and presentation of any such road shows.  Any holder of
Registrable Securities requested to be included in such offering may withdraw
any or all of such Registrable Securities from such offering by written notice
to the Company to that effect (whereupon such withdrawn Registrable Securities
will no longer be considered to have been requested to be included in such
offering), and no such withdrawal will adversely affect the rights of any holder
of Registrable Securities requested to be included in such offering.


5.             Registration Expenses.


(a)           All expenses incidental to the Company’s performance of or
compliance with this Agreement, including all registration and filing fees, fees
and expenses of compliance with securities or blue sky laws, printing expenses,
messenger and delivery expenses, fees and disbursements of custodians and
transfer agents and registrars, and fees and disbursements of counsel for the
Company and all independent certified public accountants, underwriters
(excluding discounts and commissions) and other Persons retained by the Company
(all such expenses being herein called “Registration Expenses”), will be borne
by the Company, and the Company will pay its internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance and the expenses and fees for listing the
securities to be registered on each securities exchange on which similar
securities issued by the Company are then listed or inclusion for quotation in a
recognized market.

 
9

--------------------------------------------------------------------------------

 

(b)           In connection with each Demand Registration and each Piggyback
Registration, the Company will reimburse the holders of Registrable Securities
included in such registration for the reasonable fees and disbursements of one
law firm chosen by the holders of a majority of the Registrable Securities
requested to be included in such registration.


6.             Indemnification.


(a)           The Company agrees to indemnify, to the extent permitted by law,
each holder of Registrable Securities, such holder’s officers, directors,
partners trustees, members, managers, employees, advisors, agents and each
Person who controls such holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses, including the
reasonable attorney’s fees and disbursements and expenses incurred in connection
therewith (“Losses”) caused by (i) any untrue or alleged untrue statement of
material fact contained in any registration statement, prospectus or preliminary
prospectus or any amendment of such registration statement or supplement to such
registration statement, (ii) any omission or alleged omission of a material fact
required to be stated in such registration statement or necessary to make the
statements in such registration statement not misleading, or (iii) any
violation, or alleged violation by the Company of the Securities Act, the
Exchange Act or any applicable state securities law or any rule or regulation
promulgated thereunder except in each case, insofar as the same are caused by or
contained in any information furnished in writing to the Company by such holder
expressly for use in such registration statement or by such holder’s failure to
deliver to the purchaser a copy of the registration statement or prospectus or
any amendments or supplements to such registration statement after the Company
has furnished such holder with copies of the same, in each case to the extent
that such document was required to be delivered and the damages, liabilities or
expenses are caused by a failure to deliver such document.  In connection with
an underwritten offering, the Company will indemnify such underwriters, their
officers and directors and each Person who controls such underwriters (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the holders of Registrable Securities.


(b)           In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder will furnish to the
Company in writing such information and affidavits (upon the reasonable request
of the Company, in the form of an executed writing satisfactory the requirements
set forth below in this Section 6(b)) as the Company reasonably requests for use
in connection with any such registration statement or prospectus and, to the
extent permitted by law, will indemnify the Company, its directors and officers
and each Person who controls the Company (within the meaning of the Securities
Act) against any losses, claims, damages, liabilities and expenses resulting
from any untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment of
such registration statement or supplement to such registration statement or any
omission or alleged omission of a material fact required to be stated in such
registration statement or necessary to make the statements in such registration
statement not misleading, but only to the extent that such untrue statement or
omission is contained in any information or affidavit so furnished in writing by
such holder or on such holder’s behalf, in such holder’s capacity as a holder of
Registrable Securities and not in such holder’s capacity as a director or
officer of the Company, if applicable, expressly for use therein; provided that
the obligation to indemnify will be individual, not joint and several, for each
holder and will be limited to the net amount of proceeds received by such holder
from the sale of Registrable Securities pursuant to the registration statement
upon which the claim for indemnification is based.

 
10

--------------------------------------------------------------------------------

 

(c)           Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
will not impair any Person’s right to indemnification hereunder to the extent
such failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld).  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one law firm (plus one local counsel in each applicable
jurisdiction) for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim.


(d)           The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the transfer of securities and the
termination of this Agreement.  No indemnifying party, in the defense of any
such claim or litigation, will, except with the consent of any indemnified
party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term of such settlement a requirement that the
claimant or plaintiff give to such indemnified party a release from all
liability in respect to such claim or litigation.


(e)           If the indemnification provided for in this Section 6 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any Losses referred to in this Agreement, each indemnifying party, in
lieu of indemnifying such indemnified party thereunder, will, to the extent
permitted by applicable law, contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
the indemnified party on the other in connection with the omissions or
violations (or alleged omissions or violations) which resulted in such
Loss.  The relative fault of the indemnifying party and of the indemnified party
will be determined by a court of law by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, however, that in no event will any contribution
by a holder hereunder exceed the net proceeds from the offering received by such
holder less any amounts paid pursuant to Section 6(b) above.  The Company and
each holder of Registrable Securities agrees that it would not be just and
equitable if contribution pursuant to this Section 6(e) were determined by any
method of allocation which does not take into account the equitable
considerations referred to in this Section 6(e).  No Person guilty of fraudulent
misrepresentation (within the meaning of subsection 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 
11

--------------------------------------------------------------------------------

 

7.            Participation in Underwritten Registrations.  No Person may
participate in any registration hereunder which is underwritten unless such
Person (a) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements reasonably approved by the Person or Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents that are standard and customary for similarly situated Persons
and are reasonably required under the terms of such underwriting arrangements.


8.             Rule 144; Rule 144A.


(a)           If the Company will have filed a registration statement pursuant
to Section 12 of the Securities Exchange Act or a registration statement
pursuant to the Securities Act, the Company will file the reports required to be
filed by it under the Securities Act and the Securities Exchange Act with
respect to Common Stock and the rules and regulations adopted by the Securities
and Exchange Commission thereunder and will use its commercially reasonable
efforts to take such further action as any holder of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by (a) Rule 144 or (b) any
similar rule or regulation hereafter adopted by the Securities and Exchange
Commission.  Upon the request of any holder of Registrable Securities, the
Company will deliver to such holder a written statement as to whether it has
complied with such requirements.


(b)           The Company represents and warrants that the Registrable
Securities are not, and are not of the same class as any other securities,
listed on a national securities exchange registered under Section 6 of the
Securities Exchange Act or quoted in an automated inter-dealer quotation
system.  For so long as the representations and warranties contained in the
immediately preceding sentence remain accurate and any shares of Registrable
Securities are restricted securities within the meaning of Rule 144(a)(3) under
the Securities Act, the Company covenants and agrees that it will, during any
period in which it is not subject to Section 13 or 15(d) of the Securities
Exchange Act, make available to any holder of Registrable Securities in
connection with the sale of such holder’s Registrable Securities and any
prospective purchaser of Registrable Securities from such, in each case upon
request, the information specified in, and meeting the requirements of, Rule
144A(d)(4) under the Securities Act.


9.              Definitions.


“415 Registration” has the meaning set forth in Section 1(a) hereof.

 
12

--------------------------------------------------------------------------------

 

“Agreement” has the meaning set forth in the first paragraph of this Agreement.


“Class A Common Units,” and “Class B Common Units,” have the meanings set forth
in the Operating Agreement, provided that such terms shall include any Equity
Securities issued or issuable with respect to any Class A Common Units and
Class B Common Units by way of a distribution, stock dividend, stock split,
conversion or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization.


“Common Stock” means the Common Stock of the Successor Corporation formed
pursuant to Section 5 of the Partners Agreement.


“Company” has the meaning set forth in the first paragraph of this Agreement,
which meaning will include any Successor Corporation.


“Company Registrable Securities” has the meaning set forth in Section 4(c)
hereof.


“Demand Notice” has the meaning set forth in Section 1(a) hereof.


“Demand Registrations” has the meaning set forth in Section 1(a) hereof.


“Equity Securities” of any Person means (i) any capital stock, partnership,
membership, joint venture or other ownership or equity interest, participation
or securities in or of such Person (whether voting or non-voting, whether
preferred, common or otherwise, and including any stock appreciation, contingent
interest or similar right) and (ii) any option, warrant, security or other right
(including debt securities) directly or indirectly convertible into or
exercisable or exchangeable for, or otherwise to acquire directly or indirectly,
any stock, interest, participation or security described in clause (i) above.


“Initial Public Offering” means the sale of shares of Common Stock in an
underwritten initial public offering registered under the Securities Act (other
than on Form S-8 or Form S-4 or any comparable forms) that has been filed under
the Securities Act and declared effective by the Securities and Exchange
Commission or any similar agency then having jurisdiction to enforce the
Securities Act, other than a sale of Common Stock issued together with preferred
stock or indebtedness of the Company or any of its Subsidiaries.


“Inspector” has the meaning set forth in Section 4(t) hereof.


“Investors” has the meaning set forth in the first paragraph of this Agreement.


“Long-Form Registrations” has the meaning set forth in Section 1(a) hereof.


“Operating Agreement” means the Company’s Amended and Restated Limited Liability
Company Agreement, dated as of the date hereof, by and among the Company and its
members, as in effect from time to time.


“Partners Agreement” means the Partners Agreement, dated as of the date hereof,
by and among the Company and its members, as in effect from time to time.

 
13

--------------------------------------------------------------------------------

 

“Person” means an individual, a partnership, a joint venture, a corporation, a
trust, a limited liability company, an unincorporated organization or a
government or any department or agency thereof.


“Piggyback Registration” has the meaning set forth in Section 2(a) hereof.


“Records” has the meaning set forth in Section 4(t) hereof.


“Registrable Securities” means (i) any shares of Common Stock acquired by,
issued or issuable to, or otherwise owned by any party hereto and (ii) any
shares of capital stock of the Company issued or issuable with respect to the
securities referred to in clause (i) above, whether by way of a stock dividend
or stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization.  For purposes of this Agreement,
a Person will be deemed to be a holder of Registrable Securities whenever such
Person has the right to acquire directly or indirectly such Registrable
Securities (upon conversion or exercise in connection with a transfer of
securities or otherwise, but disregarding any restrictions or limitations upon
the exercise of such right), whether or not such acquisition has actually been
effected.  Such securities will cease to be Registrable Securities when sold
pursuant to Rule 144 or any offering registered under the Securities Act.  Until
a conversion of the Company pursuant to Section 5 of the Partners Agreement, for
purposes of this Agreement, any holder of Class A Common Units, Class B Common
Units or any other Equity Securities that the Company may issue, will be deemed
to hold Registrable Securities; provided that the Company will only be required
to register Common Stock.


“Registration Expenses” has the meaning set forth in Section 5(a) hereof.


“Rule 144” means Rule 144 (or any successor provision) promulgated under the
Securities Act, as in effect from time to time.


“Securities Act” means the Securities Act of 1933, as amended and in effect from
time to time.


“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
and in effect from time to time.


“Short-Form Registrations” has the meaning set forth in Section 1(a) hereof.


“Subsidiaries” means, with respect to any Person:


(a)           any corporation a majority of the total voting power of shares of
stock of which is entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof; or


(b)           any partnership, limited liability company, association or other
business entity a majority of the partnership or other similar ownership
interest of which is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.

 
14

--------------------------------------------------------------------------------

 

For purposes of this definition, a Person is deemed to have a majority ownership
interest in a partnership, limited liability company, association or other
business entity if such Person is allocated a majority of the gains or losses of
such partnership, limited liability company, association or other business
entity or is or controls the managing director, managing member or general
partner of such partnership, limited liability company, association or other
business entity.


“Successor Corporation” has the meaning set forth in Section 6 of the Partners
Agreement.


“Takedown” has the meaning set forth in Section 1(d)(ii) hereof.


10.           Miscellaneous.


(a)           No Inconsistent Agreements.  The Company will not after the
execution of this Agreement enter into any agreement with respect to its Equity
Securities which is inconsistent with or violates the rights granted to the
holders of Registrable Securities in this Agreement.


(b)           Adjustments Affecting Registrable Securities.  The Company will
not take any action, or permit any change to occur, with respect to its Equity
Securities which would materially and adversely affect the ability of the
holders of Registrable Securities to include such Registrable Securities in a
registration undertaken pursuant to this Agreement or which would materially and
adversely affect the marketability of such Registrable Securities in any such
registration (including effecting a stock split or a combination of shares).


(c)           Remedies.  Any Person having rights under any provision of this
Agreement will be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law.  The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or other security) for specific performance and for other injunctive
relief in order to enforce or prevent violation of the provisions of this
Agreement.


(d)           Amendments and Waivers.  Except as otherwise provided in this
Agreement, the provisions of this Agreement may be amended or waived only upon
the prior written consent of the Company and holders of a majority of the
Registrable Securities; provided that no such amendment or waiver will adversely
affect the rights hereunder of any party hereto when compared with its effect on
the other similarly-situated parties to this Agreement without the prior written
approval of a majority-in-interest of such adversely affected parties.


(e)           Successors and Assigns.  All covenants and agreements in this
Agreement by or on behalf of any of the parties to this Agreement will bind and
inure to the benefit of the respective successors and assigns of the parties to
this Agreement whether so expressed or not.  In addition, whether or not any
express assignment has been made, the provisions of this Agreement which are for
the benefit of purchasers or holders of Registrable Securities are also for the
benefit of, and enforceable by, any subsequent holder of such Registrable
Securities.

 
15

--------------------------------------------------------------------------------

 

(f)            Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


(g)           Counterparts.  This Agreement may be executed in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.


(h)           Descriptive Headings; Interpretation; No Strict Construction.  The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement.  Whenever required by the
context, any pronoun used in this Agreement will include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns
and verbs will include the plural and vice versa.  Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms of such
agreement, document or instrument and, if applicable, of this Agreement.  The
use of the words “include” or “including” in this Agreement will be by way of
example rather than by limitation.  The use of the words “or,” “either” or “any”
will not be exclusive.  The parties to this Agreement have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties to this Agreement, and no presumption or
burden of proof will arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.  The parties agree that
prior drafts of this Agreement will be deemed not to provide any evidence as to
the meaning of any provision of this Agreement or the intent of the parties
hereto with respect to this Agreement.


(i)           GOVERNING LAW.  ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT AND ANY
EXHIBITS AND SCHEDULES TO THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

 
16

--------------------------------------------------------------------------------

 

(j)           Notices.  All communications or notices required or permitted by
this Agreement will be in writing and will be deemed to have been given (a) on
the date of personal delivery to the recipient or an officer of the recipient,
or (b) when sent by facsimile machine to the number shown below on the date of
such confirmed facsimile transmission (provided that a confirming copy is sent
via overnight mail), or (c) when properly deposited for delivery by a nationally
recognized commercial overnight delivery service, prepaid, or three (3) business
days after deposit in the United States mail, certified or registered mail,
postage prepaid, return receipt requested in each case, addressed as follows:


If to the Company, to:


Grande Investment L.P.
c/o ABRY Partners, LLC
111 Huntington Avenue, 30th Floor
Boston, MA 02199
Attention:     Jay Grossman
Facsimile:     (617) 859-8797


with copies (which will not constitute notice to the Company), to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention:     John Kuehn, Esq.
Facsimile:     (212) 446-4900


if to any Investor:


to the address specified for
such Investor in the books
and records of the Company


or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.


(K)           Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE.  EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION WILL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.


(l)           Transfer.  Prior to transferring any shares of Common Stock (other
than a transfer pursuant to which such shares of Common Stock cease to be
Registrable Securities) to any Person, the Person transferring such shares will
cause the prospective transferee to execute and deliver to the Company (for
itself and as the agent of the other Investors), a counterpart to this Agreement
pursuant to which the prospective transferee agrees to be bound by this
Agreement to the same extent as the Person transferring such shares of Common
Stock with respect to the shares of Common Stock so transferred.

 
17

--------------------------------------------------------------------------------

 

(m)           Entire Agreement.  Except as otherwise expressly set forth in this
Agreement, this Agreement and the other agreements referred to in this Agreement
embody the complete agreement and understanding among the parties to this
Agreement with respect to the subject matter of this Agreement and supersedes
and preempts any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter of
this Agreement in any way.


*           *           *           *           *

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



 
GRANDE INVESTMENT L.P.
         
By:
Grande Manager, LLC,
     
Its General Partner
           
By:
/s/ Patrick Bratton
   
Name:
Patrick Bratton
   
Title:
Chief Financial Officer
           
GRANDE MANAGER LLC
         
By:
/s/ Patrick Bratton
   
Name:
Patrick Bratton
   
Title:
Chief Financial Officer
           
ABRY PARTNERS VI, L.P.
         
By:
ABRY VI Capital Partners, L.P.,
     
Its General Partner
           
By:
ABRY VI Capital Investors, LLC,
     
Its General Partner
           
By:
/s/ Jay M. Grossman
   
Name:
Jay M. Grossman
   
Title:
Authorized Signatory
 


 
19

--------------------------------------------------------------------------------

 
 

 
ABRY INVESTMENT PARTNERSHIP, L.P.
           
By:
ABRY Investment GP, LLC,
           
Its General Partner
           
By:
/s/ Jay M. Grossman
   
Name:
Jay M. Grossman
   
Title:
Authorized Signatory
 


 
20

--------------------------------------------------------------------------------

 
 

 
RIO GP, LLC
           
By:
/s/ Michael Wilfley
   
Name:
Michael Wilfley
   
Title:
Chief Financial Officer
 

 
 
21

--------------------------------------------------------------------------------